Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 3/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20120168899 to Kim et al. (Kim).
Regarding Claim 1, Kim teaches in Fig. 1B at least, a semiconductor device, comprising: 
a first bit line 35A left disposed over a semiconductor substrate; 
a dielectric structure 32 on the left side of 35A left disposed over a sidewall of the first bit line; and 
a second bit 35A right line disposed over the semiconductor substrate, wherein the first bit line is between the second bit line and the dielectric structure, and the first bit line is separated from the second bit line by an air gap 36.

Regarding Claim 2, Kim teaches the semiconductor device of claim 1, wherein the dielectric structure is in direct contact with the sidewall of the first bit line (see Fig. 1B).

Regarding Claim 3, Kim teaches the semiconductor device of claim 1, wherein a top surface of the first bit line is higher than a top surface of the air gap (see Fig. 1B).

Regarding Claim 4, Kim teaches the semiconductor device of claim 1, wherein a top surface of the dielectric structure is higher than a top surface of the air gap (see Fig. 1B).

Regarding Claim 5, Kim teaches the semiconductor device of claim 1, further comprising: 
a sealing dielectric layer 37 disposed over the first bit line, the second bit line, the dielectric structure and the air gap, wherein the sealing dielectric layer has a protruding portion (portion directly over air gap) sandwiched between the first bit line and the second bit line.

Regarding Claim 6, Kim teaches the semiconductor device of claim 5, wherein the protruding portion of the sealing dielectric layer has a tip pointing toward the semiconductor substrate (same portion as above can be defined as a tip pointing toward the substrate; alternatively during deposition that portion would inherently be convex since a perfect flat bottom surface of that protruding portion would be impossible to achieve).

Regarding Claim 7, Kim teaches the semiconductor device of claim 1, further comprising: 
a third bit line disposed over the semiconductor substrate, wherein the dielectric structure is sandwiched between the second bit line and the third bit line (although not explicitly shown, a third, and many more bitlines are inherent to such a DRAM system as, and the more dielectric structures would be sandwiched between, even if not directly contacting, the other bitlines).

Regarding Claim 8, Kim teaches a semiconductor device, comprising: 
a first bit line and a second bit line 35A disposed over a semiconductor substrate, wherein a first sidewall of the first bit line left side of 35A left and a second sidewall of the second bit line right side of 35A right are separated by an air gap either 36; 
a first dielectric structure 32 on right side of 35A disposed over a third sidewall of the first bit line, wherein the third sidewall is opposite to the first sidewall of the first bit line; and 
a second dielectric structure 32 on the left side of 35A right disposed over a fourth sidewall of the second bit line, wherein the fourth sidewall is opposite to the second sidewall of the second bit line.

Regarding Claim 11, Kim teaches semiconductor device of claim 8, wherein an interface between the first bit line and the first dielectric structure has a first height, an interface between the first bit line and the air gap has a second height, and the first height is greater than the second height (see Fig. 1B).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claim 9, Kim teaches the semiconductor device of claim 8, further comprising a sealing dielectric layer covering the first bit line, the second bit line and the air gap and a capacitor [0003] but not the capacitor’s location. However, there are finite arrangements, i.e. Capacitor Over Bitline (COB) or planar arrangement. It would have been obvious to the person of ordinary skill at the time of filing to use a COB arrangement to minimize the area required by a single bit, thereby increasing integration.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Pat. Pub. No. 20170288037 to Zhong et al. (Zhong).
Regarding Claim 12, Kim teaches the semiconductor device of claim 8, but does not expliciltyt each bit line contacts to the active region. However, in analogous art, Zhong teaches: 
an active region 3000 defined by an isolation structure 3001 in the semiconductor substrate; and 
a bit line contact 3008/3009 disposed in the active region, wherein the first bit line is electrically connected to the active region by a bit line contact, and the bit line contact comprises a conductive layer 3009 and a metal silicide layer 3008 over the conductive layer.
.

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Zhong shows the bitline contacts with the rounded corners, but not air gaps. It is unclear how the air gaps of the several references attached hereto could be included into the embodiments of Zhong.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVREN SEVEN/Primary Examiner, Art Unit 2812